           Case 1:18-cv-06776-AKH Document 43 Filed 06/18/19 Page 1 of 2
                                                                   USDCSDNY
                                                                 . DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED      STATE    S  DISTRI   CT   COURT
                                                                   DOC#:       ,  ,_
SOUTH ERN DISTRI CT OF NEW YORK
                                                                   DATE FILED:          Cb[\.lj
                                                                                    f,...,.,9.---
-------------------------------------------------------------- X


                                                                   Order On Discovery

                                                                   18 Civ. 4361 (AKH)

                                                                   18 Civ. 5536
In Re Novartis and Par Antitrust Litigation                        18 Civ. 5603
                                                                   18 Civ. 5708
                                                                   18 Civ. 5886
                                                                   18 Civ. 6776
                                                                   18 Civ. 9861
                                                                   18Civ.1 1835
                                                                   18 Civ. 12293

-------------------------------------------------------------- X



ALVIN K. HELLE RSTEIN , U.S.D.J.:

                The parties move by joint letter to resolve a discovery issue related to plaintif fs
                                                                                             data
request for production of defenda nt's branded and generic sales data. Plaintiffs seek sales
                                                                                           s
through Decemb er 2017; defendants have offered to produce figures through 2015. Plaintiff
                                                                                         a theory
state that the extended sales data may substantiate further overcharge damages, based on

that prices respond only gradually to generic market entry.

                Plaintiffs' theory is in tension with its allegation that "generic entry leads to rapid
                                                                                                ity
erosion of ... brand sales," and its allegation that, following the end of the 180-day exclusiv

period, "the competitive process accelerates [and] multiple generic manufacturers compete

vigorously." EPP CAC, 18-cv-5603, ECF 40, ~,r 37, 40. Defendants observe that one
                                                                                  article

                                                                                                 eight
cited by plaintiff s' expert finds that "[n]early all reductions in price now occur in the first
            Case 1:18-cv-06776-AKH Document 43 Filed 06/18/19 Page 2 of 2



                                                                               data is that there
months after generic entry," but implicit in this finding and the accompanying
                            1



may be some further, if marginal, decline in prices beyond eight months.

                  A theory of damages that extending years after generic entry may ultimately
                                                                                      on beyond that
prove insufficiently reliable. Nevertheless, in light of some potential price reducti
                                                                               r the additional
threshold and an absence of undue burden of production, plaintiffs may conside
                                                                             branded and
sales data in developing their theory. Accordingly, defendants shall produce

generic Exforge sales data through 2017.



SO ORDERED.

Dated:             June/Y ,'2019
                   NewTork, New York
                                                                           United States District Judge




                                                                                       es Lose Exclusivity in the US.
  1
    IMS Institute for Healthcare Informatics, Price Declines after Branded Medicin
                                                       /media/i qvia/pdf s/institut e-reports /price-declines-after-
  (January 2016), available at https://www.iqvia.com/-
  branded-medicines-lose-exclusivity-inthe-u  s.pdf.
                                                                       2
